                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TONY EPPS, #00450886,                               §
                Petitioner,                         §
                                                    §
v.                                                  §   CIVIL CASE NO. 3:18-CV-1115-B-BK
                                                    §   APPEAL CASE NO. 18-11466
LORIE DAVIS, Director,                              §
TDCJ-CID,                                           §
                 Respondent.                        §


             AMENDED ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
                             RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

           Before the Court is Petitioner’s July 5, 2019 Objection to the June 14, 2019 Findings,

Conclusions and Recommendation of the United States Magistrate Judge. Doc. 37. Petitioner states he

placed the Objection in the prison mail box on June 30, 2019. Doc. 37 at 3. On July 3, 2019, the

Court accepted the Magistrate Judge’s Recommendation and denied Petitioner’s Motion for a Delayed

Notice of Appeal, construed as a motion to reopen the time to file the notice of appeal under FED.

R. APP. P. 4(a)(6), not having seen Petitioner’s Objection. The Court now considers the Objection.

           Petitioner does not claim that he can satisfy the first requirement of Rule 4(a)(6) – namely

that he did not receive the August 16, 2018 judgment. He reiterates simply that the reason he was

unable to timely file a notice of appeal was due to the supposed denial of access to the prison law

library.

           After a de novo review of those portions of the proposed findings and recommendation to

which objection was made, the Court OVERRULES Petitioner’s Objection.
       IT IS THEREFORE ORDERED that Petitioner’s Motion for a Delayed Notice of Appeal,

construed as a motion to reopen the time to file the notice of appeal under FED. R. APP. P. 4(a)(6),

is DENIED.

       SO ORDERED this 15th day of July, 2019.




                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
